IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60820
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BERNARD SANGS,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 2:00-CV-45-S-B
                        --------------------
                          December 11, 2001
Before JOLLY, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernard Sangs, federal prisoner # 10671-042, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion.    He

argues that his counsel was ineffective in that he did not

challenge at trial or on appeal the admissibility of the crack

cocaine which he alleges was “false evidence.”    The record

indicates that the Government presented sufficient evidence to

establish that the seized substance was crack cocaine and that it

was properly handled.    Sangs has not shown that he had any

evidence that counsel could have presented to show that the drug


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60820
                                 -2-

tests conducted by the National Postal Forensic Laboratory were

incorrect or that the evidence was improperly handled.      Counsel

is not ineffective for failing to make a legally meritless

argument.    See United States v. Wilkes, 20 F.3d 651, 653 (5th

Cir. 1994).

     Sangs argues that his counsel was ineffective in that he did

not conduct a pretrial investigation or interview potential

witnesses.    Sangs raised this argument for the first time in his

traverse to the Government’s answer and did not file a motion for

permission to file an amended complaint as required by Fed. R.

Civ. P. 15.   He does not assert that the district court abused

its discretion in not construing his traverse as a motion to

amend his 28 U.S.C. § 2255 motion.   He has not shown that the

district court abused its discretion in refusing to consider the

new issue raised in his traverse.    See United States v.

Cervantes, 132 F.3d 1106, 1111 (5th Cir. 1998).

     Sangs argues that his counsel was ineffective in failing to

challenge the drug quantity involved in the offense in view of

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).    Sangs raised

this issue for the first time in a motion to amend his 28 U.S.C.

§ 2255 motion filed after the district court issued its final

judgment.    Because this claim did not attack the denial of his 28

U.S.C. § 2255 motion, but raised a new claim attacking Sangs’

sentence, the district court did not err in construing Sangs’

motion to amend his motion as a successive 28 U.S.C. § 2255

motion and transferring it to this court for authorization.       See

United States v. Rich, 141 F.3d 550, 551-53 (5th Cir. 1998).
                           No. 00-60820
                                -3-

     Sangs argues that his counsel was ineffective for failing to

challenge the district court’s increase in his offense level

under U.S.S.G. § 3C1.1 for obstruction of justice.    The evidence

presented at trial indicates that Sangs sent two letters to

coconspirator, Antonio Johnson, offering him drugs and money in

an attempt to induce him to perjure himself at trial.   Sangs also

perjured himself at the trial.   Sangs’ trial counsel objected to

the increase but the district court denied the objections.    He

has not shown that the issue would have been sufficiently

meritorious that counsel should have raised it on appeal.     See

United States v. Phillips, 210 F.3d 345, 348 (5th Cir. 2000).

     Sangs argues that his counsel was ineffective in that he

failed to challenge the district court’s increase in his offense

level for his leadership role in the offense under U.S.S.G.

§ 3B1.1(a).   The Presentence Report stated that the increase was

warranted because Sangs recruited Johnson to accept delivery of

packages containing controlled substances and that a large amount

of drugs were delivered to Sangs in a short period of time,

indicating that Sangs’ drug activity was extensive.   Sangs’ trial

counsel objected to the increase, and the district court denied

the objection.   Sangs has not shown that his appellate counsel

had any basis for challenging the increase on appeal.

See Phillips, 210 F.3d at 348.

     Sangs has not shown that his trial or appellate counsel were

ineffective or that he was prejudiced by their alleged errors.

See Strickland v. Washington, 466 U.S. 668, 697 (1984).

Therefore, the district court’s judgment is AFFIRMED.